DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 20 January 2020. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2019-045350 filed 13 March 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
“…an analysis column arranged in the hollow housing and allowing…”;
“…by the heating portion into the hollow housing; and…”; and
“…when the swirl flow is discharged into the hollow housing…”.
Claim 10 is objected to because of the following informalities:
“…wherein the hollow housing has a partition wall portion…”; and
“…divide the inside of the hollow housing into a first space…”.
Claim 12 is objected to because of the following informalities:
“…wherein the total opening area of the through-holes as viewed from…”; and
it is unclear what “AR” is representing in the phrase “the air AR discharge side”; if this is intended to be a reference character, it should be enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Interpretation
Claim 14 recites “A chromatography comprising: the column oven according to claim 1”. Based on the widely accepted definition of “chromatography”, i.e., a process of separating a mixture, the Examiner interprets Claim 14 as claiming a method, e.g., a method of separating a mixture comprising: the column oven according to claim 1.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“[A] swirl flow generation portion configured to discharge, as a swirl flow, the air heated by the heating portion into the housing” in Claim 1. A generic placeholder “a swirl flow generation portion” is coupled with functional language “configured to discharge” without reciting any structure; further, the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claimed “swirl flow generation portion” is interpreted as “a rotatably-supported fan” as cited in page 9, last full paragraph, of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, there is insufficient antecedent basis for “the analysis column side”. The only “sides” that have been introduced are the “swirl flow discharge side” in Claim 1 and the “upper end side” of the analysis column in Claim 3. Claims 5 and 6 are also rejected due to their dependence on Claim 4.
	Regarding Claim 5, it is unclear what Applicant intends to claim in the phrase “the throttle portion has a function as the rectification portion”. Does Applicant intend to claim that the throttle portion is (1) a unique and distinct rectification portion or (2) the same rectification portion as that introduced in Claim 4? Claim 6 is also rejected due to its dependence on Claim 5.
	Regarding Claim 6, it is unclear what Applicant intends to claim in the phrase “an inner peripheral surface of each through-hole has an inclined surface inclined with respect to a horizontal direction and having the function as the rectification portion” due to two issues.
	The first issue is that is unclear which limitation is being assigned this “function”, i.e., (1) the “inner peripheral surface of each through-hole” or (2) the “inclined surface inclined with respect to a horizontal direction”. The second issue is that it is unclear whether Applicant is intending on introducing (1) a unique and distinct rectification portion different from those introduced in Claims 4 and 5; (2) the same rectification portion as that introduced in Claim 4; or (3) the same rectification portion as that introduced in Claim 5.
	Regarding Claim 11, there is insufficient antecedent basis for “the downstream side”. Did Applicant intend to simply claim “the throttle portion is arranged of the swirl flow generation portion…”?
Regarding Claim 11, it is unclear what Applicant is intended to claim in the phrase “the throttle portion is arranged… on a base end portion side as an upper end portion of the analysis column”. Does this indicate that the “throttle portion” is the “upper end portion” of the analysis column? If this is the intended limitation, then the claim would be rejected for failing to particularly point out and distinctly claim the subject matter because it is unclear how the throttle portion can be a part of the analysis column.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
	Regarding Claim 12, a “fixing port” is claimed to be a part of a partition wall portion; furthermore, the “opening area” of the fixing port is claimed to be a part of a limitation for the total opening area of the claimed through-holes. However, it is unclear from both the Specification and the claims the purpose of a “fixing port”. It is not evident what relationship this “fixing port” has with the partition wall, much less where it is structurally located.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GORDON (US Patent 5,634,961) in view of PARKS (US Patent 5,533,444).
	Regarding Claim 1, GORDON discloses a chromatography system employing a thermal oven to facilitate rapid and controllable temperature gradients in ambient air around a chromatography column (abstract; c3/19-32). The thermal oven (i.e., a hollow housing) utilizes a fan (i.e., a swirl flow generation portion) to ensure that recirculating air in the oven can efficiently cool and heat the ambient air surrounding a chromatography column (c4/3-6; c4/12-24). Briefly, as shown in FIG. 1 and described in col. 5, line 34 to col. 6, line 20, GORDON discloses the chromatography system A1 comprises an oven 20, a column 14, and ventilation system 40. Oven 20 includes an insulated chamber enclosure 22, column support assembly 24, and heating system 30 that includes a resistive heater 32 (i.e., a heating portion configured to heat air). Ventilation system 40 includes fan assembly 42 with fan 44; when the appropriate valves and poppets are closed, the ventilation system 40 effects circulation as indicated by arrows 59 (i.e., a swirl flow generation portion configured to discharge as a swirl flow, the air heated by the heating portion into the housing).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	PARKS discloses a high air velocity convection oven capable of providing heated air uniformly distributed throughout the oven chamber (abstract). As shown in FIGs. 1 and 3, the high air velocity convection oven comprises a chamber split into a first chamber 6, a fan/blower system 2, a second chamber 9a, a heating system 3, plenums 4 and 8, and a distribution plate 5 for ensuring a recirculating air flow (c6/64-c7/14). Air flow 16 passes from the first chamber 6 into blower intake plenum 8 in the second chamber 9a; the air is discharged at high velocity through resistance heater coils in duct 17 to produce heated air into positive pressure plenum 4; finally, distributor plate 5 passes the heated air through perforations to ensure uniform distribution throughout the first chamber 6 (c7/33-48). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

PARKS further discloses the distributor plate 5 uses multiple perforations to channel high velocity heated air streams oriented at an angle to the horizontal into the cooking chamber 6 (i.e., a throttle portion configured to throttle the swirl flow when the swirl flow is discharged into the housing; wherein the throttle portion has multiple through-holes formed to penetrate the throttle portion along a direction of discharging the swirl flow; c7/50-54). Advantageously, such a configuration of the convection oven achieves uniformity of flow and desired heated air velocity and improves heat transfer efficiency (c1/8-12; c8/4-10). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to utilize the high air velocity convention oven disclosed by PARKS, including the disclosed distribution plate with perforations, to provide the necessary high velocity air streams to ensure uniform temperature throughout the chamber of GORDON.
	Modified GORDON is deficient in disclosing the multiple through-holes are arranged in a honeycomb shape as viewed from a swirl flow discharge side. However, PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be selected to provide sufficiently sized and shaped slots to meet adequate flow volume and velocity but also maintain a sufficient pressure differential across the plate for flow uniformity (c8/1-10). Thus, such a configuration that the multiple through-holes are arranged in a honeycomb shape as viewed from a swirl flow discharge side is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	Regarding Claim 2, modified GORDON makes obvious the column oven of Claim 1. Modified GORDON is deficient in disclosing each through-hole is in a hexagonal shape as viewed from the swirl flow discharge side, and a distance between a pair of opposing surfaces of the hexagonal shape is equal to or greater than 5 mm and equal to or less than 10 mm.
	However, PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be selected to provide sufficiently sized and shaped slots to meet adequate flow volume and velocity but also maintain a sufficient pressure differential across the plate for flow uniformity (c8/1-10). Thus, such a configuration that each through-hole is in a hexagonal shape as viewed from the swirl flow discharge side, and a distance between a pair of opposing surfaces of the hexagonal shape is equal to or greater than 5 mm and equal to or less than 10 mm is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	Regarding Claim 3, modified GORDON makes obvious the column oven of Claim 1. GORDON further discloses a column support assembly 24 shown to orient the chromatography column 14 in a vertical direction (i.e., a holding portion configured to hold the analysis column along a vertical direction; c5/42-45; FIG. 1). As further shown by PARKS, the distribution plate 5 spans the chamber dimension (FIG. 1) and thereby would be inherently considered to be arranged on an upper end side of the analysis column as claimed.
	Regarding Claims 4-6, modified GORDON makes obvious the column oven of Claim 3. PARKS further discloses the distributor plate 5 uses multiple perforations to channel high velocity heated air streams oriented at an angle to the horizontal into the cooking chamber 6 (i.e., a rectification portion configured to direct the swirl flow throttled by the throttle portion to the analysis column side; the throttle portion has a function as the rectification portion; an inner peripheral surface of each through-hole has an inclined surface inclined with respect to a horizontal direction and having the function as the rectification portion; c7/50-54).
	Regarding Claim 7, modified GORDON makes obvious the column oven of Claim 1. PARKS further shows distribution plate 5 has a certain thickness in FIG. 1 (i.e., the throttle portion includes a plate-shaped member having a thickness). Further, PARKS discloses that the perforations through the plate are oriented at an angle to the horizontal; this indicates that the plate has some measurable thickness that would allow for heated high velocity air to pass through at a directed angle (c7/50-56). Thus, while PARKS is deficient in explicitly disclosing the claimed plate-shaped member having a thickness of equal to or greater than 5 mm, this difference is merely a recitation of the relative dimensions of the devices. Absent showings of unexpected results or criticality to the claimed thickness range of equal to or greater than 5 mm, such a limitation is therefore not patentably distinct (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).
	Regarding Claim 8, modified GORDON makes obvious the column oven of Claim 1. PARKS further discloses that air flow 16 having passed through the first chamber 6 near the bottom is sucked into a blower intake plenum 8 (i.e., a restriction portion configured to restrict a direction of sucking the air into the suction port) and to a a suction portion including a suction port provided on a lower end side of the analysis column and configured to suck the air in the housing; c7/33-36; FIG. 3).
	Regarding Claim 9, modified GORDON makes obvious the column oven of Claim 8. PARKS further discloses duct 17 contains resistance heater coils that heats the air in second chamber 9a before delivering to the plenum 4 (i.e., the heating portion heats the air sucked through the suction port; c7/37-43).
	Regarding Claim 10, modified GORDON makes obvious the column oven of Claim 1. As shown in FIG. 3 of PARKS, the oven is divided into a first chamber 6 that receives heated air and a plenum 4 that contains a fan/blower system 2 and resistive heater coils at duct 17 (i.e., the analysis column is arranged in the first space; the swirl flow generation portion and the heating portion are arranged in the second space). The first chamber 6 and the plenum 4 are separated by a pair of walls that includes the distributor plate 5 and a base partition 14 (i.e., the housing has a partition wall portion configured to divide the inside of the housing into a first space and a second space; the throttle portion is arranged at the partition wall portion; c8/65-66), through which suction port 15 is located to induce air flow 16 to pass from the first chamber 6, through plenum 8, to the suction port 15 and to the fan/blower system 2 (i.e., the partition wall portion includes a suction port to suck the air in the first space into the second space, so that the air circulates between the first space and the second space; FIG. 3; c7/33-36).
	Regarding Claim 11, modified GORDON makes obvious the column oven of Claim 1. PARKS further shows that the distribution plate 5 is downstream of the fan/blower system 2 (i.e., the throttle portion is arranged on the downstream side with respect to the swirl flow generation portion) and is angled against the horizontal to produce uniform heated air flow onto the contents of the chamber 6; i.e., in the direction of air flow 16, the distribution plate can be reasonably considered to be upstream of whatever upper portion of contents in the chamber disclosed by PARKS (FIG. 3; c7/33-36) – in the context of GORDON, this is the chromatography column 14 (i.e., the throttle portion is arranged… on a base end portion side as an upper end portion of the analysis column).
	Regarding Claim 12, modified GORDON makes obvious the column oven of Claim 1. Modified GORDON is deficient in disclosing the total opening area of the through-holes as viewed from the air discharge side is equal to or higher than 60% with respect to an opening area of a fixing port of a partition wall portion.
PARKS discloses the perforations/slots can take any dimension, number, orientation, and placement (c7/63-67). Depending on the desired heated air velocity in the chamber or the desired temperature uniformity in the chamber, the air flow is a function of the perforations; even further, PARKS states that the proper distribution plate can be  the total opening area of the through-holes as viewed from the air discharge side is equal to or higher than 60% with respect to an opening area of a fixing port of a partition wall portion is a matter of choice which one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 13, modified GORDON makes obvious the column oven of Claim 1. GORDON further discloses that the thermal mass of the oven should be minimized to enhance performance (c9/32-34) and discloses the use of insulation having low thermal conductivity and low thermal capacity such as Aerogel, which is a resin (c9/36-40). Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to apply the use of a resin like Aerogel as disclosed by GORDON for the distributor plate taught by PARKS, among other materials contacted by heated air, to advantageously maintain low thermal conductivity and capacity in the column oven.
Regarding Claim 14, modified GORDON makes obvious the column oven of Claim 1. GORDON further discloses the use of the oven with a gas chromatography system for, presumably, chromatography (i.e., a chromatography; c3/19-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan B Huang/Primary Examiner, Art Unit 1777